Citation Nr: 1039876	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ocular cicatricial 
pemphigoid, including as secondary to herbicide exposure.   

2.  Entitlement to service connection for small fiber neuropathy 
of the bilateral feet, including as secondary to herbicide 
exposure.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision in which the RO 
denied the Veteran's claim for service connection for ocular 
cicatricial pemphigoid, including as secondary to herbicide 
exposure and entitlement to service connection for small fiber 
neuropathy of the bilateral feet, including as secondary to 
herbicide exposure.  The Veteran perfected a timely appeal.  

In May 2010, the Veteran testified in a Travel Board hearing in 
front of the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been reviewed and associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claims is warranted.  

The Veteran indicated in his October 2009 VA Form-9 that he 
believed that if the records from Dr. Walsh on Fort Street in 
Detroit could be located, they would be helpful to the Veteran's 
case.  The Veteran indicated that he had not been able to locate 
the files himself.  

Under 38 C.F.R. § 3.159 (c)(1) the VA has a duty to make 
reasonable efforts to obtain relevant records not in the custody 
of a Federal department or agency, to include records from 
private medical providers.  Such reasonable efforts will 
generally consist of an initial request for the records, and if 
the records are no received, at least one follow-up request.  

Given that the Veteran has indicated outstanding private 
treatment records which would support the Veteran's claim and the 
fact that the VA has not yet attempted to assist the Veteran in 
obtaining those records, the Veteran's claims should be remanded 
in order for the VA to attempt to obtain the outstanding private 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting 
that the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal.  
Specifically, contact information for Dr. 
Walsh should be requested.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for ocular 
cicatricial pemphigoid and small fiber 
neuropathy of the bilateral feet, which are 
not currently associated with the Veteran's 
claims file should be requested.  
Specifically, records from Dr. Walsh, should 
be requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issues of entitlement to 
service connection for ocular cicatricial 
pemphigoid, including as secondary to 
herbicide exposure and entitlement to service 
connection for small fiber neuropathy of the 
bilateral feet, including as secondary to 
herbicide exposure.  If the benefit sought on 
appeal remains denied, issue the Veteran and 
his representative an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


